Citation Nr: 1514388	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  09-00 069A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

Entitlement to an increased rating for disability of the thoracolumbar spine, currently assigned a 20 percent rating.

Entitlement to an increased rating for hallux valgus of the left foot, currently assigned a 10 percent rating.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1985 to June 2007.  This appeal is before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

In March 2015, prior to the promulgation of the Board's decision in this appeal, the Board received a written statement from the Veteran expressing his desire to withdraw his appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of this appeal by the Veteran have been met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.204 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2014).  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law for the Board to decide.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. §§ 7104, 7105(d) (West 2014). 

In March 2015, the Veteran's representative submitted to the Board a written statement from the Veteran expressing his desire to withdraw his appeal.  Consequently, there remains no allegation of error of fact or law for the Board to decide, and the appeal must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


